Title: From James Madison to John Brown, 21 January 1789
From: Madison, James
To: Brown, John


Dear Sir
Orange Jany. 21. 1789
My last was from N York and contained the remarks you desired on Mr. Jefferson’s Draught of a Constitution. Having never heard whether the letter reached you or not, I shall request Col: Nicholas by whom I send this and who is furnished with the same remarks to let you have a copy of them, in case yours should have miscarried. I have pretty late letters from Mr Griffin who remains at N. York, but they afford nothing new. It does not even appear whether a Congress has been formed since the commencement of the present federal year, or whether there will be another before the extinction of the old system. I have no letter of late date from Mr. Jefferson, and can give you no authentic information of the prospect of things in Europe. In general it would seem as if the war is to become more extensive the next summer, unless the negociations of the Winter shd. put a stop to it altogether. The proceedings of our Assembly, you will have learnt by the return of the members from your quarter. So much of them as relate to the new Constitution, speak a decided repugnance to it, but it may be questioned on good grounds whether they speak the legitimate sense of the State. I am sure that there is neither the same vehemence, nor the same disproportion among the people as have appeared amg. their Representatives. The choice of Electors which is just over, is, as far as the result has come to my knowledge, one indication of a very different temper in the body of the people. The experiment however is for very obvious reasons nowise conclusive on the subject. The ensuing election of Representatives, though it also will not be a conclusive indication, will be a better key to the sense of the Community. I am sorry I can not furnish you with the particulars which form the present prospect as to that business. My situation is very unfavorable for a diffusive knowledge of what is passing in the State. In the district containing Loudon &c R. B. Lee & Pope are the competitors. In the district containing Caroline &c. Mr Page of Rosewell & Mr Spencer Roane are the principal Competitors. Corbin & Mr. Smith are said to be also on the list. H. Lee & Arthur Lee were so, but have withdrawn their names. In the district including this County, Monroe & myself are the only Candidates. With respect to the remaining Districts I have no information worth adding. Whatever the event of these elections may be in this State, I do not think there is much danger of a disaffected majority in the House of Reps. Seven out of the eight in Penna. are on the other side. The five of Connecticut are on the same side. The temper manifested in all the other States except N. York is if not equally, greatly favorable to the Constitution. In the Senate it is already decided that there will be a very large federal Majority. All the States North of Virga., N. York excepted have appointed Senators known to be attached to the Government; and in N. York itself, a struggle is making to obtain one Senator from each party. S. Carola & Georgia it is understood, will certainly make federal appointments. I have not heard whether Kentucky is attending to the choice of her representatives. I think it is highly advisable that she be represented in the New Government. Your friends expect & wish that you may be prevailed on to undertake the service.
Before I left N. York I understood thro’ a good though not a public channel that some arrangement had been formed between Gardoqui & Col: Geo: Morgan of N. Jersey, in consequence of which a large tract of Country Westwd of the Mississippi was to be allotted to Emigrants from the U. States, who were to receive the further encouragement of a small bounty in cash & to enjoy the most valuable immunities of freemen; but on the other hand were to become Spanish subjects for all general purposes, and particularly to support the Spanish policy towards the U St[ates.] It was said that Morgan had proceeded into the Western Country in orde[r] to explore the proposed part, and had left behind him invitations to persons inclined to follow his fortunes. How far this outline of the plan may be correct I can not vouch. But I have no doubt that something is on the anvil not very unlike it. I consider it as a sufficient key to the general views of Spain, at the same time that it has very little tendency to accomplish them. It bears the same marks of folly with the experiment tried by the Roman Empire on its decline, of inviting settlements of the Northern Nations within its lines, as a barrier agst. their own Countrymen. The consequence is sufficiently known, and would have escaped the attention of no other politicians than those of Spain. With very sincere esteem & regard I am Dear Sir Your mo: Obedt. hble sert.
Js. Madison Jr
